internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-101737-00 cc fip b3 taxpayer’s name taxpayer’s address taxpayer’s id no years involved date of conference legend taxpayer bank number1 number2 number3 percent1 percent2 value1 value2 value3 value4 value5 value6 value7 value8 value9 year1 year2 date1 date2 date3 date4 tam-101737-00 issue for purposes of the special effective date rule in sec_1_1092_d_-2 of the income_tax regulations which can cause certain transactions to be straddles through the retroactive application of the regulations implementing sec_1092 of the internal_revenue_code is the phrase an option on the stock index limited to options on stock indexes on which there are regulated_futures_contracts conclusion yes the phrase an option on the stock index in sec_1_1092_d_-2 applies only to stock indexes on which there are regulated_futures_contracts and in particular does not apply to private custom stock indexes facts taxpayer is a large mutual_insurance_company in year1 taxpayer owned a diversified portfolio of common stocks and investments in mutual funds taxpayer entered into a costless_collar arrangement with bank to hedge certain stocks and mutual funds in its portfolio the hedged portfolio against a possible decline in the stock market on date1 taxpayer purchased from bank a cash-settled put option the put option on a custom stock index the custom index and sold to bank a cash-settled call option the call option on the same custom stock index the expiration date of each option was date2 the strike_price of the put option for one unit of the custom index was value1 the strike_price of the call option for one unit was value2 the put option and the call option were both for number3 units of the custom index so that the net strike_price of the put option was value3 and the net strike_price of the call option was value4 when the options expired on date2 taxpayer had suffered a loss of value5 on the call option taxpayer claimed that loss of value5 on its year2 federal_income_tax return the hedged portfolio consisted of number1 stocks with a value on date1 of approximately value6 number2 stocks with a the custom index had features similar to exchange-traded stock indexes such as adjustments for stock splits tam-101737-00 value of approximately value7 and investments in mutual funds and an account with a value of approximately value8 thus the total value of the hedged portfolio on date1 was approximately value9 the revenue_agent took the position that the hedged portfolio and the call option constituted a straddle to which sec_1092 applied to defer the loss of value5 on the call option the revenue_agent did not assert that the transaction was part of a tax_shelter or was otherwise an abusive transaction a presubmission conference was held on date3 taxpayer subsequently submitted a memorandum arguing that the phrase an option on the stock index in sec_1_1092_d_-2 is limited to options on stock indexes on which there are regulated_futures_contracts and therefore that sec_1092 does not apply the revenue_agent was not persuaded by taxpayer’s memorandum and proceeded with the request for technical assistance an adverse conference was held on date4 taxpayer submitted additional materials within the 21-day period law sec_1092 provides that the term straddle means offsetting positions with respect to personal_property sec_1092 provides generally that a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position with respect to personal_property by reason of his holding one or more other positions with respect to personal_property whether or not of the same kind sec_1092 provides that the term personal_property means any personal_property of a type that is actively_traded sec_1092 provides that the term personal_property generally does not include stock sec_1092 and ii however provide that the term personal_property does include stock that is part of a straddle at least one of the offsetting positions of which is i an option with respect to such stock or substantially_identical_stock_or_securities or ii under regulations a position with respect to substantially_similar_or_related_property other than stock tam-101737-00 sec_1_1092_d_-2 provides that for purposes of sec_1092 the term substantially_similar_or_related_property is defined in sec_1_246-5 sec_1_246-5 applies the substantial overlap test to positions that reflect the value of a portfolio of stocks the effective date rules for sec_1_1092_d_-2 are contained in sec_1_1092_d_-2 b effective date-- in general this section applies to positions established on or after date special rule for certain straddles this section applies to positions established after date if the taxpayer substantially diminished its risk of loss by holding substantially_similar_or_related_property involving the following types of transactions- i holding offsetting positions consisting of stock and a convertible debenture of the same corporation where the price movements of the two positions are related or ii holding a short position in a stock index regulated_futures_contract or alternatively an option on such a regulated_futures_contract or an option on the stock index and stock in an investment_company whose principal holdings mimic the performance of the stocks included in the stock index or alternatively a portfolio of stocks whose performance mimics the performance of the stocks included in the stock index emphasis supplied the conference_report to the tax_reform_act_of_1984 explained regarding sec_1092 that offsetting positions one of which is actively_traded stock or an interest in such stock and one of which is a position in substantially_similar_or_related_property other than stock as determined under regulations constitute a straddle subject_to the loss_deferral_rule and other straddle rules under the conference agreement t he conferees intend that the regulations defining positions that are substantially_similar or related to stock held by the taxpayer will apply to straddles described in the following paragraph only for positions established on or after date and for positions not described in the following paragraph only on a prospective basis a straddle consisting of stock and substantially_similar_or_related_property includes offsetting tam-101737-00 positions consisting of stock and a convertible debenture of the same corporation where the price movements of the two positions are related it also includes a short position in a stock index rfc or alternatively an option on such an rfc or an option on the stock index and stock in an investment_company whose principal holdings mimic the performance of the stocks included in the stock index or alternatively a portfolio of stocks whose performance mimics the performance of the stocks included in the index emphasis supplied h_r conf_rep no pincite analysis the issue is the meaning of the phrase an option on the stock index in the larger phrase a short position in a stock index regulated_futures_contract or alternatively an option on such a regulated_futures_contract or an option on the stock index in sec_1_1092_d_-2 if congress had used the phrase an option on such a stock index the phrase would obviously be limited to stock indexes on which there are regulated_futures_contracts on the other hand if congress had used the phrase an option on a stock index the phrase would obviously not be limited to such stock indexes taxpayer argues that the definite article the in the phrase an option on the stock index requires that the phrase the stock index refer back to the stock index in the antecedent phrase a stock index regulated_futures_contract taxpayer argues further that the stock index in the phrase the stock index must have all of the attributes implied by the antecedent phrase and that the antecedent phrase implies that the stock index has regulated_futures_contracts traded on it we agree that taxpayer’s interpretation is the most natural interpretation in the sense that readers are more_likely_than_not to read the phrase that way however we are not convinced that the antecedent phrase necessarily implies that the stock index has regulated_futures_contracts traded on it thus the larger phrase could be read to mean tam-101737-00 a short position in any of the following instruments with respect to a stock index a regulated_futures_contract on the stock index an option on such a regulated_futures_contract or an option on the stock index if that were necessary to achieve manifest congressional intent we are sympathetic to the propositions that retroactive rules should be interpreted narrowly and that ambiguities should be resolved against retroactivity however the fact that congress explicitly directed that the regulations be retroactive for certain transactions imposes upon us an obligation to attempt to determine whether this case is one for which congress intended retroactive application it is not apparent that congress directed retroactive application of the regulations because it considered the specified transactions to be especially abusive nor has it been suggested that this transaction is abusive based on our conclusion that taxpayer’s interpretation of the phrase is the most natural the fact that it interprets a retroactive rule narrowly and the absence of evidence that congress directed retroactive treatment because it considered the transactions to be abusive we resolve the issue in taxpayer’s favor caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent taxpayer has offered the plausible theory that congress originally conceived the retroactive rule for regulated_futures_contracts on stock indexes and then extended the rule to options on such regulated_futures_contracts and options on stock indexes with regulated_futures_contracts in order to achieve consistent tax treatment for similar instruments
